Citation Nr: 1744411	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for partial tear of the posterior inferior ligament and impingement syndrome of the left shoulder from May 9, 2012 to June 25, 2014.  

2.   Entitlement to a rating in excess of 10 percent for partial tear of the posterior inferior ligament and impingement syndrome of the left shoulder since October 1, 2014.  

REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to November 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

During the pendency of the appeal, in a September 2014 rating decision, the RO awarded the Veteran temporary total disability for convalescence for surgery on his left shoulder from June 26, 2014 to September 30, 2014.  See 38 C.F.R. § 4.30 (2016).  That period will accordingly be excluded from consideration for this decision, as the Veteran has been assigned the highest possible evaluation for that period.  The disability was then rated at 10 percent effective October 1, 2014.  

The issues of a rating in excess of 20 percent since October 1, 2014 for the left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from May 9, 2012 to June 25, 2014, the Veteran's service-connected partial tear of the posterior inferior ligament and impingement syndrome of the left shoulder is manifested by pain and limitation of motion with flexion to 120 degrees and abduction to 135 degrees.
CONCLUSION OF LAW

For the period from May 9, 2012 to June 25, 2014, the criteria for a rating of 20 percent, but no higher, for partial tear of the posterior inferior ligament and impingement syndrome of the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran is right hand dominant.  The Veteran's disability, partial tear of the posterior inferior ligament and impingement syndrome of the left shoulder (left shoulder disability), is rated at 10 percent since the effective date of service connection, September 2009.  Since filing his current claim for an increased rating on May 9, 2012, the Veteran asserts his left shoulder disability warrants a higher rating.  

The Veteran received a VA examination in June 2012.  The examiner noted the Veteran had been diagnosed with a labral tear, biceps tendonitis, posterior humeral surface degenerative joint disease, and impingement syndrome, all involving the left shoulder.  Supraspinatus tendinosis, without evidence of full thickness tear, and infraglenoid small ganglion cysts were found in a March 2010 MRI.  Earlier that year, his symptoms were exacerbated when he loaded his lawn mower into the back of a truck.  He began to have loss of feeling in the left arm.  Sleeping is a big problem for the Veteran as he awakens if he rolls onto his left shoulder.  Also it is very hard to lift heavy things with the shoulder moving through forward flexion.  Most of shoulder pain is in the anterior aspect of the shoulder.  Lifting or carrying with shoulder at 90 degrees forward flexion will hurt.  If doing nothing, his pain is 5/10 and if active, his pain is 8/10.  He has to adjust how he does things, such as his exercise routine at the gym.  The Veteran noted flare-ups of his shoulder disability but then stated that the shoulder had been exacerbated since March with no additional flare-ups.  Thus, it appears that the shoulder was examined either during a flare-up or during a period when symptoms were most severe.  

The Veteran's left shoulder forward flexion was to 130 degrees with objective evidence of pain beginning at 90 degrees.  Left shoulder abduction was to 145 degrees with objective evidence of pain beginning at 120 degrees.  After three repetitions, the Veteran's forward flexion was to 120 degrees and abduction was to 135 degrees.  Besides pain and less movement than normal, weakened movement, excess fatigability, and incoordination contributed to the functional limitation caused by the Veteran's left shoulder disability.  The Board notes the Veteran's right shoulder range of motion was 165 degrees forward flexion and 160 degrees abduction without any evidence of pain and which the VA examiner determined was normal for the Veteran.  The examiner also elicited tenderness and guarding.  Strength for both forward flexion and abduction was 4/5.  

In testing the rotator cuff, the Veteran had a positive Hawkin's impingement test and positive empty-can test, which indicate rotator cuff pathology, including tendinopathy or tear.  There was no history or evidence of recurrent dislocation or subluxation or shoulder instability.  He did not have any acromioclavicular, sterno clavicular, clavicle, or scapula disorder such as malunion, nonunion, or dislocation of these joints.  

The examiner concluded the disability resulted in a maximum lift or carry load of less than 25 pounds and less than 50 pounds overall.  The Veteran also had to avoid throwing motions with the left upper extremity.  He was also limited to infrequent ladder climbing and crawling and needed to avoid rope climbing. 

In March 2013, a private medical provider evaluated the Veteran's left shoulder and noted his left shoulder forward flexion was to 145 degrees, abduction to 120 degrees, external rotation to 45 degrees and internal rotation to 80 degrees.   The Veteran believed he could not carry more than 10-15 pounds due to his shoulder problem.  

In September 2013, a VA orthopedic surgeon evaluated the Veteran's shoulder, noting the Veteran indicated pain centered over the anterior shoulder.  There also was tenderness over the biceps tendon.  The Veteran had forward flexion and abduction to 170 degrees.  He was able to internal rotate to the T-12 level.  External rotation was to 30 degrees.  

The Veteran's left shoulder disability is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20; Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and the demonstrated symptomatology.  See id.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran's shoulder disability is current rated by analogy under Diagnostic Code 5203, malunion of the clavicle, and the criteria for a 20 percent rating, the next higher rating, is dislocation or nonunion with loose movement of the clavicle or scapula. 

Under Diagnostic Code 5202, impairment of the humerus, the criteria for a 20 percent rating, the lowest rating, are malunion of moderate deformity, or infrequent episodes of dislocation with guarding of movement only at shoulder level.  The criteria for a 30 percent are frequent episodes of dislocation with guarding of all arm movements.  Higher ratings are awarded for findings of fibrous union, nonunion (false flail joint), and loss of the head of the humerus (flail joint).  

Diagnostic Code 5201 covers limitation of motion of the arm.  At some levels of severity, Diagnostic Code 5201 distinguishes between the major (dominant) extremity and minor (non-dominant) extremity.  Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  The criterion for the next higher rating, 30 percent, for the major extremity (the right shoulder) is limitation of the arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees, the minor extremity, here the left shoulder, is rated at 30 percent, and the major extremity, here, the right shoulder, is rated at 40 percent.

Normal range of motion in the shoulder is from 0 to 180 degrees of flexion, 0 to 180 degrees of abduction, and 0 to 90 degrees of external and internal rotation.  Flexion or abduction limited to 90 degrees equates to shoulder level.  38 C.F.R. § 4.71, Plate I.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds Diagnostic Code 5201 is the most appropriate code given the anatomical location of the disability, the nature of the disability, and because the Veteran's symptoms fit within the disability picture described by the rating criteria for Diagnostic Code 5201.  The Board notes that the current rating under Diagnostic Code 5203 describes a disability picture that involves limitation of function due to bone or joint disabilities such as malunion or nonunion of the clavicle or scapula, which is not shown in this case.  Diagnostic Code 5202 also describes bone or joint disabilities as the rating criteria discuss impairment of the humerus or dislocation of the shoulder joint.  The VA examination, medical evaluations during treatment, and the Veteran's own testimony describe a disability that results in limitation of motion such as the Veteran's difficulty in using his left upper extremity overhead.  Thus, in this instance, the Board finds that Diagnostic Code 5201 is the appropriate Diagnostic Code for rating the Veteran's left shoulder disability as it has the anatomical localization and symptomatology that is closely analogous to the demonstrated symptoms of the Veteran's disability.

The Board can find no other Diagnostic Code that would be more appropriate in rating the disability.

The demonstrated functional impairment, including pain on use, does not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm to shoulder level or 90 degrees, which is the criteria for a compensable rating for limitation of flexion or abduction for either the major or the minor extremity under Diagnostic Code 5201.  Although the medical evidence demonstrates that while the Veteran does not have any compensable loss of function of either shoulder, such as loss of motion, he has pain.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In this instance, the minimal available rating for his shoulder under Diagnostic Code 5201 is 20 percent.  Based on a review of the relevant evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence favors an assignment of a 20 percent rating, but no higher, for the left shoulder for the period from the date his claim was filed, May 9, 2012 until the day before his surgery, June 26, 2014.  

The Veteran is competent to attest to things he experiences through his senses, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated his left shoulder disability results in pain, stiffness, and some limitations in performing tasks.  The lay statements do not indicate that the Veteran has limitation of motion in either forward flexion or abduction to 25 degrees or less.  

The Board also recognizes that Veteran's pain may prohibit him from performing tasks, especially overhead tasks and interferes with his sleep.  Nevertheless, pain of the left shoulder disability generally does not prevent the Veteran from using and moving his left arm.  Thus, the Veteran's shoulder disability, even with pain, continued to more nearly approximate the assigned 20 percent rating.  The rating in fact compensates the Veteran for his functional loss due to his service connected shoulder pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The current 20 percent rating is assigned by the Board under 38 C.F.R. 4.59 in recognition of the Veteran's painful motion, tenderness, and limited motion.

Further, to the extent the Veteran is also asserting the shoulder disability ratings should encompass the additional symptoms caused by his cervical spine disability, e.g., pain shooting from his neck, across his shoulders, and down his arms, the Veteran is not service connected for a cervical spine disability.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a rating higher than 20 percent, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a 20 percent rating, but no higher, for left shoulder strain for the period from May 9, 2012, to June 25, 2014, is granted subject to the laws and regulations governing the payment of monetary awards.


REMAND

As noted, in June 2014, the Veteran underwent surgical repair of his left shoulder disability.  After receiving a temporary total disability of 100 percent for convalescence from the surgery to September 30, 2014, the Veteran's disability was then returned to the previous rating of 10 percent.  The Veteran testified that his disability symptoms have worsened since the surgery.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the above, the Board concludes that the Veteran should be afforded a new VA examination to determine the current nature, manifestations and severity of his left shoulder disability.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination).

Updated VA medical records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from June 2017 to the present.

2.  After the record development is completed, schedule the Veteran for a VA examination to determine the current level of severity of his left shoulder disability.  The claims file should be provided to the examiner for review.  Any medically indicated special tests should be accomplished.  

Range of motion testing should be undertaken for the left and right shoulders, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  If there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; or, (4) as a result of pain, weakness, fatigability, or incoordination, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After the development requested is completed, readjudicate the claim for an increased rating for the left shoulder disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


